Case
 Case5:14-fj-00005-HE
      5:14-fj-00005-HE Document
                        Document133-1 Filed11/07/14
                                 1-1 Filed  12/10/18 Page
                                                      Page11ofof33
Case
 Case5:14-fj-00005-HE
      5:14-fj-00005-HE Document
                        Document133-1 Filed11/07/14
                                 1-1 Filed  12/10/18 Page
                                                      Page22ofof33
Case
 Case5:14-fj-00005-HE
      5:14-fj-00005-HE Document
                        Document133-1 Filed11/07/14
                                 1-1 Filed  12/10/18 Page
                                                      Page33ofof33
